DETAILED ACTION
Allowable Subject Matter
Claims 1–11 are allowed. Claim 1 has been amended, claims 2–3 and 6–11 remain original, claims 4–5 and 12–13 are withdrawn, claims 3 have been cancelled, and claim 21 is new in the amendment filed by Applicant on December 7th, 2021.
An interview was conducted with Applicant to address the withdrawn claims. Please refer to the Interview Summary of January 24th, 2022 for further details.

Election/Restrictions
Claim 1 is now allowable. The restriction requirement between Groups I and II, and between species (A), (B), and (C), as set forth in the Office action mailed on June 15th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the above cited species is withdrawn.  Claims 4 and 5, directed to species A, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12–13, directed to Group II, are still withdrawn from consideration because they do not comprise the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Amendment
Applicant's amendments to claim 1 filed on December 7th, 2021 are accepted because no new matter has been entered.
Applicant’s amendments to the Specification are accepted and the Drawing objections are withdrawn..
The rejection of claim 2 under 35 U.S.C. §112(b) is withdrawn in view of the amendments.

Claim Interpretation
Claim 1 states, “a decontamination tank connected to the steam generator through the main steam line and a connection line”. In light of the specification, this is being interpreted as requiring that the decontamination tank be connected to the steam generator through both the main steam line and a connection line, rather than directly through each line separately.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Tony Kwok on January 24th, 2022 with confirmation on January 25th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


5. (Rejoined): The system of claim 1, wherein the depressurizing power generation unit and the decontamination tank are disposed inside the containment building.

12. (Cancelled).

13. (Cancelled).

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a decontamination tank and a depressurizing power generation unit connected to steam generator via a connection line different from the main steam line, with the depressurizing power generation unit disposed on the connection line and delivering depressurized steam toward the decontamination tank, in combination with all other limitations.
The closest prior art Ha teaches a decontamination tank and a power generation unit, but does not depressurize steam delivered from the steam generator toward the decontamination tank and instead takes in water from a coolant tank and pumps it to a spray system. In addition, no prior art including Ha teaches decontaminating the steam delivered from the steam generator and released into the atmosphere by receiving the depressurized steam from the depressurizing power generation unit in the stated configuration. For instance, Ha does not release the coolant or steam into the atmosphere but returns it to the containment vessel. 
Graham also teaches a decontamination tank and a power generation unit, but does not depressurize steam and does not comprise a steam generator. In addition, the steam is not released to the atmosphere.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646